¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its June 5, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is granted and the matter is remanded to the Court of Appeals Division II for reconsideration in light of Supreme Court No. 94203-0 - John Doe, et al. v. Department of Corrections, et al., 190 Wn.2d 185, 410 P.3d 1156 (2018).
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE